Brogden, J.,
dissenting: I concede that this case is written in accordance with the precedents, but I do not concur in the reasoning of the precedents. C. S., 1802 provides in substance that the wife is not competent “to give evidence” against her husband. It is asserted, however, in the decisions that if the wife makes a declaration in the presence of her husband and a third party, she cannot go upon the witness stand and repeat her declaration because this would be giving evidence, but the third party can repeat to the jury her identical words and this is not giving evidence by her, although the evidence so admitted and used to convict is the exact language used by the wife. The evidence then is not the language repeated by the wife, but the repetition of it by some one who did not use it at all. Furthermore, the wife cannot “give evidence,” that is, her declaration under oath in the presence of the jury— a third party — but if she make a declaration in the presence of her husband and a third party and not under oath, the same is competent if repeated by the third party in court. In other words, her sworn declara*380tion in court is not evidence, but her unsworn declaration out of court is evidence. It is suggested that if' the declaration is .made in the presence of a third party it is not a confidential communication because, presumably the parties knew of the presence of another person. However, it has been held that if a man and his wife were talking together, thinking that they were communicating in secret, and an eavesdropper,, listening at the key-hole, should overhear the conversation, it would thereupon cease to be a confidential communication. S. v. Wallace, 162 N. C., 622; S. v. Randall, 170 N. C., 757. Hence the confidential character of the communication does not depend upon the known presence of á hearer.
The reason given for admitting the declarations or hysterical outbursts of the wife in the presence of an officer arresting her husband, is that his silence or rebuke is a confession of guilt of the identical crime charged in the warrant in the possession of the officers, even though the wife may not know the nature of the crime for which the husband is arrested. The logical suggestion is that the husband, under such circumstances, “ought to talk back to his wife” and enter into a debate with her upon the question of his innocence. Of course, in some instances this might be a highly dangerous undertaking for a husband, but if he fails to debate the question, her hysterical outburst will be used to convict him. In this situation the unfortunate husband may well exclaim, “Which way I fly is hell.”
The present ease illustrates the unreason of the rule. Jack Hunt, who. admitted that he set fire to one of the buildings, and who was serving a term in the penitentiary therefor, was used as a Avitness against the defendant, Freeman, and one Caudill. Hunt testified that he entered.into a conspiracy with the other two men to burn the dwelling and outbuildings of the prosecuting witness and that Freeman and Caudill participated in the burning thereof. The jury, however, did not believe Hunt because Caudill was acquitted. The evidence against Caudill was identically the same as that against the defendant, Freeman, with the sole exception of the declaration of Freeman’s wife. The sheriff testified that when he went to Freeman’s house to arrest him his wife began to cry and “take on,” and thereupon made the declaration set out in the opinion. It would therefore seem to be clear that the defendant, Freeman, is now on death row under sentence of death and facing execution solely because of the hysterical outburst of his wife.
In my judgment this evidence was incompetent for two reasons:
First. The wife did not accuse the husband of burning a house. Indeed it does not appear that the warrant was read in her presence or that she even knew the nature of the crime laid against her husband. *381Under the strain of nervous shock sbe merely exclaimed: “I told you, John, that you would get into it,” etc. Get into what? It is assumed that she meant that she knew of the conspiracy to commit arson and was accusing her husband of guilt of committing the specific crime charged in the warrant, of which ostensibly she knew nothing. In my opinion the exclamation of the wife did not amount to an accusation, and had no probative value as evidence, although' it was doubtless used with overwhelming effect before the jury.
I am authorized to say that this is the ground upon which Stacy, O. J., also dissents.
' Second. I do not think the evidence is competent because it permits the wife to do indirectly what she cannot do directly for that her sworn declaration is a nullity, but her unsworn declaration, repeated by another, is competent evidence, which, in this ease, apparently sends her husband to the electric chair.